Trippe, Judge.
1. The receipt given by Longley & Robinson, which was indorsed on the duplicate contract of lease held by Boyd & Brumby, carried an ambiguity on its face, and parol evidence is admissible to explain all ambiguities, both latent and patent: Code, section 3801. The lease contract was made with Bell. He was the lessor.. He transferred the contract to Longley & Robinson, reserving in the transfer that it should be reassigned to him on his paying them “as per contract.” Bell testified that his lessees knew of the transfer when it was made. Longley & Robinson, in March, 1874, after more than $225 00 rent had accrued, receipted Boyd & Brumby for $175 00, indorsing it on their duplicate contract, and stated in the receipt that “in consideration of said sum, we, hereby release and discharge the said Boyd & Brumby from all further liability to us for future rents upon said property.” Longley & Robinson did not give up the contract which had been transferred to them by Bell. Longley testified that when this receipt was given he distinctly stated to Boyd & Brumby that the contract was to be reassigned to Bell; that he intended to do so; that Bell’s rights were not to be affected, and Boyd & Brumby were only released so far as the rights of Longley & Robinson were concerned. Boyd & Brumby claim that by this receipt they were discharged from the lease; that they could surrender the house, and were no longer bound by the contract for any future rent. It was objecled by them that Longley’s testimony was not admissible, on the ground that parol evidence cannot vary a written contract. We think it was admissible. If Boyd & Brumby knew that Longley & Robinson had only a partial interest in the contract transferred to them by Bell, and that Bell had the right to have it reassigned to him, they could not, by an arrangement with Longley & Robinson, defeat that right of Bell. They could not, knowing this, vacate, by any contract with «Longley & Robinson, the whole contract' of lease, even if the latter parties had so stipulated expressly. *646It would have been in fraud of. the rights of Bell, and if Boyd & Brumby were cognizant of it, they could not set it up against Bell. Here was a contract' of lease that was not half expired. For a sum less than had accrued of the rent, the holders of the contract, to whom it bad been assigned with a condition, agreed that the lessees should be discharged from further liability to them. The terms used indicate that the discharge granted in the receipt was a limited discharge, and implied that there was a right in somebody else. We think, under these facts, all this testimony was competent.
2. The evidence before the justice of the peace sustained the judgment which he rendered on the facts, and it ought not to have been disturbed.
Judgment reversed.